RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 18a0201p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                               ┐
                                   Plaintiff-Appellee,   │
                                                         │
                                                         >      No. 17-1879
        v.                                               │
                                                         │
                                                         │
 DESMOND CAMP,                                           │
                                Defendant-Appellant.     │
                                                         ┘

                         Appeal from the United States District Court
                      for the Eastern District of Michigan at Ann Arbor.
                 No. 5:15-cr-20744-1—John Corbett O’Meara, District Judge.

                             Decided and Filed: September 7, 2018

                  Before: CLAY, STRANCH, and LARSEN, Circuit Judges.

                                     _________________

                                          COUNSEL

ON BRIEF: Kenneth P. Tableman, KENNETH P. TABLEMAN, P.C., Grand Rapids,
Michigan, for Appellant. Shane Cralle, UNITED STATES ATTORNEY’S OFFICE, Detroit,
Michigan, for Appellee.
                                     _________________

                                          OPINION
                                     _________________

       JANE B. STRANCH, Circuit Judge. Desmond Camp pled guilty to Hobbs Act robbery,
in violation of 18 U.S.C. § 1951(a); using a firearm during a crime of violence, in violation of
18 U.S.C § 924(c); and being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1). He now appeals his conviction and sentence, arguing that Hobbs Act robbery is not
a crime of violence and therefore cannot serve as a predicate for his § 924(c) conviction or his
 No. 17-1879                         United States v. Camp                                Page 2


career offender classification. For the following reasons, we AFFIRM Camp’s conviction,
VACATE his sentence, and REMAND for resentencing.

                                      I. BACKGROUND

       In November 2015, Desmond Camp robbed a dollar store at gunpoint. He was arrested
and charged by indictment with Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a); using a
firearm during a crime of violence, in violation of 18 U.S.C § 924(c); and being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Camp pled guilty on all counts.

       Pursuant to 18 U.S.C. § 924(c)(1)(C)(i), Camp faced a 25-year mandatory minimum
prison sentence on the § 924(c) count because he had a prior conviction for the same offense.
The district court also determined that Camp was a career offender under the United States
Sentencing Guidelines (USSG), finding that Camp’s instant Hobbs Act robbery conviction was a
crime of violence and that his two prior convictions—a 2003 federal bank robbery conviction
and a 1990 Michigan armed robbery conviction—were both crimes of violence. Camp received
a 372-month prison sentence—the 25-year mandatory minimum on the § 924(c) count and
72 months on the robbery and felon in possession counts, to run consecutively.

       Camp appeals his conviction and sentence, arguing that Hobbs Act robbery is not a crime
of violence and therefore cannot serve as a predicate for his § 924(c) conviction or his career
offender classification.

                                        II. ANALYSIS

       Whether an offense qualifies as a crime of violence under § 924(c) or under the
Guidelines is a legal question that this court reviews de novo. See United States v. Rafidi,
829 F.3d 437, 443 (6th Cir. 2016) (§ 924(c)); United States v. Cooper, 739 F.3d 873, 877 (6th
Cir. 2014) (Guidelines). The Government acknowledges that Camp preserved his Guidelines
challenge but argues that Camp waived his right to challenge his § 924(c) conviction by pleading
 No. 17-1879                                 United States v. Camp                                          Page 3


guilty.    Because Camp’s § 924(c) argument fails on the merits, we need not resolve this
question.1

          A. Whether Hobbs Act Robbery Is a Crime of Violence Under § 924(c)

          Camp argues that Hobbs Act robbery is not a crime of violence under 18 U.S.C § 924(c).
He acknowledges, however, that binding precedent forecloses his argument. In United States v.
Gooch, we held that Hobbs Act robbery is a crime of violence under § 924(c)’s use-of-force
clause. 850 F.3d 285, 292 (6th Cir. 2017), cert. denied, 137 S. Ct. 2230 (2017). We explained
that the Hobbs Act is divisible into Hobbs Act robbery and Hobbs Act extortion offenses, that a
Hobbs Act robbery conviction “requires a finding of actual or threatened force, or violence, or
fear of injury, immediate or future,” to person or property, and therefore “clearly has as an
element the use, attempted use, or threatened use of physical force against the person or property
of another as necessary to constitute a crime of violence under § 924(c)(3)(A).” Id. at 291–92
(citation and internal quotation marks omitted).

          Camp concedes that he was convicted of Hobbs Act robbery, rather than Hobbs Act
extortion. Under Gooch, Camp’s Hobbs Act robbery conviction qualifies as a crime of violence
under § 924(c), and his argument to the contrary is foreclosed.2 “This panel may not overrule the
decision of another panel; the earlier determination is binding authority unless a decision of the
United States Supreme Court mandates modification or this Court sitting en banc overrules the
prior decision.” United States v. Moody, 206 F.3d 609, 615 (6th Cir. 2000).




          1Camp’s   plea agreement included a broad appellate waiver. Due to significant confusion at the plea and
sentencing hearings, the Government has decided not to enforce the waiver. Because “plea-agreement waivers are
not jurisdictional,” we are “not required to consider [them] sua sponte and decline to do so.” Jones v. United States,
689 F.3d 621, 624 n.1 (6th Cir. 2012).
          2Because  we conclude that Hobbs Act robbery is a crime of violence under the elements clause, we need
not address Camp’s argument, relying on Johnson v. United States, 135 S. Ct. 2551 (2015), that § 924(c)’s residual
clause is unconstitutionally vague.
 No. 17-1879                          United States v. Camp                                Page 4


       B. Whether Hobbs Act Robbery Is a Crime of Violence Under the Guidelines

       Our holding in Gooch does not determine whether Hobbs Act robbery is a crime of
violence under the career offender guideline, however, because 18 U.S.C. § 924(c)(3) and USSG
§ 4B1.2 define “crime of violence” differently.

       Under the Sentencing Guidelines, a defendant is a career offender, and therefore subject
to a higher guideline range, if:

       (1) the defendant was at least eighteen years old at the time the defendant
       committed the instant offense of conviction; (2) the instant offense of conviction
       is a felony that is either a crime of violence or a controlled substance offense; and
       (3) the defendant has at least two prior felony convictions of either a crime of
       violence or a controlled substance offense.

USSG § 4B1.1(a). The 2016 version of the Guidelines, which applies to Camp, defines crime of
violence as:

       [A]ny offense under federal or state law, punishable by imprisonment for a term
       exceeding one year, that—

               (1) has as an element the use, attempted use, or threatened use of physical
               force against the person of another, or
               (2) is murder, voluntary manslaughter, kidnapping, aggravated assault, a
               forcible sex offense, robbery, arson, extortion, or the use or unlawful
               possession of a firearm described in 26 U.S.C. § 5845(a) or explosive
               material as defined in 18 U.S.C. § 841(c).

USSG § 4B1.2(a).       Subsection (1) is known as the use-of-force or elements clause, and
subsection (2) is known as the enumerated offense clause. The 2016 Guidelines, unlike prior
versions, do not contain a residual clause.

       Although both 18 U.S.C. § 924(c) and USSG § 4B1.1(a) have a use-of-force clause, the
Guidelines’ force clause is limited to force against the person, while § 924(c) covers force
against person or property. See 18 U.S.C. § 924(c)(3)(A); USSG § 4B1.2(a)(1). We must
determine, then, whether Hobbs Act robbery is a crime of violence under the Guidelines.
 No. 17-1879                          United States v. Camp                                Page 5


       The Hobbs Act provides that:

       Whoever in any way or degree obstructs, delays, or affects commerce or the
       movement of any article or commodity in commerce, by robbery or extortion or
       attempts or conspires so to do, or commits or threatens physical violence to any
       person or property in furtherance of a plan or purpose to do anything in violation
       of this section shall be fined under this title or imprisoned not more than twenty
       years, or both.

18 U.S.C. § 1951(a). Robbery is in turn defined as:

       the unlawful taking or obtaining of personal property from the person or in the
       presence of another, against his will, by means of actual or threatened force, or
       violence, or fear of injury, immediate or future, to his person or property, or
       property in his custody or possession, or the person or property of a relative or
       member of his family or of anyone in his company at the time of the taking or
       obtaining.

Id. § 1951(b)(1).

       Many courts of appeals have held that Hobbs Act robbery is a crime of violence under
§ 924(c). See Gooch, 850 F.3d at 292 (collecting cases and “join[ing] our sister circuits in ruling
that Hobbs Act robbery constitutes a crime of violence [under § 924(c)]”). The only circuit to
have squarely addressed whether Hobbs Act robbery categorically qualifies as a crime of
violence under the Guidelines, however, held that it was not. See United States v. O’Connor,
874 F.3d 1147, 1158–59 (10th Cir. 2017). The Tenth Circuit, applying the same version of the
Guidelines that applies to Camp, determined that the minimum conduct necessary for a Hobbs
Act robbery conviction is broader than the enumerated offenses of robbery and extortion and
therefore concluded that Hobbs Act robbery is not a crime of violence under the enumerated
offense clause. Id. at 1153–58. The court further held that Hobbs Act robbery does not have as
an element the use or threatened use of force against the person, as is required under the
Guidelines’ use-of-force clause. Id. at 1158.

               1. Categorical Approach

       As an initial matter, we must determine whether the categorical approach applies.
We typically use the categorical approach to analyze whether a conviction qualifies as a crime of
violence under the Guidelines, “meaning that we look at the statutory definition of the crime of
 No. 17-1879                           United States v. Camp                                 Page 6


conviction, not the facts underlying that conviction, to determine the nature of the crime.”
United States v. Yates, 866 F.3d 723, 728 (6th Cir. 2017) (quoting United States v. Ford,
560 F.3d 420, 422 (6th Cir. 2009)). Under the categorical approach, courts must “assume that
[the defendant’s] conviction rested upon nothing more than the least of the acts criminalized, and
then determine whether even those acts would qualify as a crime of violence under the
guidelines.” Id. (brackets, citations, and internal quotation marks omitted).

       The Government argues that we need not apply the categorical approach in this case
because the offense in question is the instant offense of conviction, rather than a prior offense.
A few circuits have adopted this approach. See, e.g., United States v. Williams, 690 F.3d 1056,
1069 (8th Cir. 2012); United States v. Riggans, 254 F.3d 1200, 1204 (10th Cir. 2001); see also
United States v. Robinson, 844 F.3d 137, 141 (3d Cir. 2016), cert. denied, 138 S. Ct. 215 (2017).
Other courts apply the categorical approach to both instant and prior convictions. See, e.g.,
United States v. Hill, 890 F.3d 51, 55–56 (2d Cir. 2018); United States v. Stoker, 706 F.3d 643,
647–49 (5th Cir. 2013); United States v. Piccolo, 441 F.3d 1084, 1086–87 (9th Cir. 2006);
United States v. Johnson, 953 F.2d 110, 113–14 (4th Cir. 1991).

       In the past, we have applied the categorical approach to instant offenses, including Hobbs
Act robbery in Gooch, albeit without directly analyzing the issue. See 850 F.3d at 290 (citing
Rafidi, 829 F.3d at 444). The Guidelines support this approach, suggesting that the crime of
violence analysis is the same whether the offense in question is federal or state, instant or prior:

       Section 4B1.1 (Career Offender) expressly provides that the instant and prior
       offenses must be crimes of violence or controlled substance offenses of which the
       defendant was convicted. Therefore, in determining whether an offense is a crime
       of violence or controlled substance for the purposes of § 4B1.1 (Career Offender),
       the offense of conviction (i.e., the conduct of which the defendant was convicted)
       is the focus of inquiry.

USSG § 4B1.2, comment. (n.2). Tellingly, this explanation that the offense of conviction, rather
than the particular facts of the case, is the “focus of inquiry” does not distinguish between instant
and prior offenses. Id.; see also Reason for Amendment, USSG Supp. to App. C, Amend. 798 at
129 (2016) [hereinafter Reason for Amendment 798] (instructing, without differentiating
between instant and prior convictions, that courts applying the enumerated offense clause
 No. 17-1879                            United States v. Camp                               Page 7


“compare the elements of the predicate offense of conviction with the elements of the
enumerated offense in its generic, contemporary definition” (internal quotation marks omitted)).

           Under our caselaw and the guidance provided by the Guidelines Manual itself, we are to
apply the categorical approach as set out and repeatedly reaffirmed by the Supreme Court. See,
e.g., Mathis v. United States, 136 S. Ct. 2243, 2248–53 (2016); Johnson v. United States, 135 S.
Ct. 2551, 2557, 2562 (2015); Descamps v. United States, 570 U.S. 254, 257–58 (2013); Taylor v.
United States, 495 U.S. 575, 600–02 (1990). We therefore hold that the categorical approach
applies to both prior and instant offenses, including Camp’s Hobbs Act robbery conviction.

                  2. Use-of-Force Clause

           We look first to whether Hobbs Act robbery categorically qualifies as a crime of violence
under the Guidelines’ use-of-force clause. An offense is a crime of violence under that clause if
it has as an element the “use, attempted use, or threatened use of physical force against the
person of another.” USSG § 4B1.2(a)(1) (emphasis added). The plain text of the Hobbs Act
criminalizes robbery accomplished by using or threatening force against “person or property.”
18 U.S.C. § 1951(b)(1) (emphasis added). Though this may be sufficient under § 924(c), it is not
under the Guidelines. See USSG § 4B1.2(a)(1); O’Connor, 874 F.3d at 1158; see also Higdon v.
United States, 882 F.3d 605, 606–07 (6th Cir. 2018) (holding that an offense requiring “an
application of force to an occupied structure, but not to the occupants themselves” is not a crime
of violence under the Armed Career Criminal Act’s use-of-force clause). Given their definitional
differences, “[t]here is nothing incongruous about holding that Hobbs Act robbery is a crime of
violence for purposes of 18 U.S.C. § 924(c)(3)(A), which includes force against a person or
property, but not for purposes of U.S.S.G. 4B1.2(a)(1), which is limited to force against a
person.” O’Connor, 874 F.3d at 1158. Hobbs Act robbery is not a crime of violence under the
Guidelines’ use-of-force clause.

                  3. Enumerated Offense Clause

           We turn next to the enumerated offense clause.          USSG § 4B1.2(a)(2) lists two
enumerated offenses that could be a categorical match: robbery and extortion. We consider each
in turn.
 No. 17-1879                         United States v. Camp                               Page 8


                       a. Robbery

       When the Guidelines do not clearly define a listed enumerated offense, we compare the
elements of the offense in question with the elements of the “generic” enumerated offense to
determine whether the two are a categorical match. See Descamps, 570 U.S. at 257. The offense
qualifies as a predicate crime of violence “only if the statute’s elements are the same as, or
narrower than, those of the generic offense.” Id. The Government contends that this “generic”
analysis is unnecessary here because the Sentencing Commission’s intent with respect to robbery
is clear. According to the Government, because the commentary to USSG § 2B3.1 (“Robbery”)
includes a cross-reference to 18 U.S.C. § 1951 (the Hobbs Act), the Commission intended to
include Hobbs Act robbery when it listed robbery as an enumerated offense in USSG
§ 4B1.2(a)(2).

       The Government is correct that we need not look outside the Guidelines to the generic
definition of an enumerated offense when Congress or the Commission itself clearly provides a
definition. See O’Connor, 874 F.3d at 1156; United States v. Sanbria-Bueno, 549 F. App’x 434,
438–39 (6th Cir. 2013); United States v. Rodriguez-Escareno, 700 F.3d 751, 754 (5th Cir. 2012)
(finding it unnecessary to “search outside the Guidelines for a definition of ‘conspiracy’”
because the Guidelines commentary included “a clear statement by the Sentencing Commission
that the enhancement applies to conspiracies to commit federal drug trafficking offenses”
(footnote omitted)).   In these cases, however, the clarifying definition is found within the
guideline at issue or its commentary. Here, the Government seeks to have us look to a cross-
reference in the commentary of a separate guideline in a different, unrelated section of the
Guidelines Manual. Under these circumstances, we cannot agree that “the Commission’s intent
is clear.” Sanbria-Bueno, 549 F. App’x at 438; see also Reason for Amendment 798 at 129
(instructing courts to “compare the elements of the predicate offense of conviction with the
elements of the enumerated offense in its generic, contemporary definition” (internal quotation
marks omitted)); id. at 130 (noting that Amendment 798 adds definitions for forcible sex offense
and extortion, but “continues to rely on existing case law for purposes of defining the remaining
enumerated offenses”).    Without a clear definition from Congress or the Commission, we
compare Hobbs Act robbery to the generic definition of robbery.
 No. 17-1879                              United States v. Camp                            Page 9


       Generic robbery is defined as the “misappropriation of property under circumstances
involving immediate danger to the person.” Yates, 866 F.3d at 734 (citation omitted). The
precise meaning of “immediate danger” is unclear. The majority of jurisdictions require that
property be taken “by means of force or putting in fear,” while the Model Penal Code and a
minority of jurisdictions reference bodily injury, violence, or physical harm. Id. at 733 (citation
omitted). Without endorsing either approach, we have noted that the difference between the two
definitions is slight: “[T]he bodily injury approach focuses on the realization of the immediate
danger rather than the means by which the immediate danger is created, but they are two sides of
the same coin. . . .   [R]obbery requires that the taking be done by means of violence or
intimidation.” Id. (citations omitted).

       We need not adopt one position or the other to resolve the issue before us. This case
turns not on the difference between injury and apprehension, but on the requirement that the
danger be both immediate and to a person. Id. at 733–34. For example, in O’Connor, the Tenth
Circuit agreed with the majority view that “robbery requires property to be taken from a person
under circumstances involving danger or threat of potential injury to the person” and held that
“generic robbery encompasses a threat to a person but not to property alone.” 874 F.3d at 1155.
The Ninth Circuit came to a similar conclusion when it analyzed whether California robbery was
a crime of violence under USSG § 2L1.2. See United States v. Becerril-Lopez, 541 F.3d 881,
890–92 (9th Cir. 2008). Recognizing that “most modern statutes limit robbery to force or threats
against a person,” the court held that, because California robbery encompassed “mere threats to
property,” it was not “categorically ‘robbery’ as used in the Guideline.” Id. at 891 (citation
omitted); see also United States v. Edling, 895 F.3d 1153, 1156–57 (9th Cir. 2018) (holding that
Nevada robbery is not a categorical match with generic robbery because it allows “a conviction
to rest on fear of injury to property alone”). The Fifth Circuit reached the opposite conclusion.
See United States v. Tellez-Martinez, 517 F.3d 813, 815 (5th Cir. 2008) (concluding that “even
when the [California robbery] statute is violated by placing the victim in fear of injury to
property, the property has been misappropriated in circumstances involving immediate danger to
the person” because “that danger is inherent in the criminal act” (brackets, citations, and internal
quotation marks omitted)). However, when it considered Nevada’s robbery statute—which, like
the Hobbs Act, criminalizes robbery achieved by fear of future injury to property—the Fifth
 No. 17-1879                            United States v. Camp                          Page 10


Circuit held that the statute’s lack of an immediacy requirement rendered it “broader than the
generic, contemporary definition of robbery.” United States v. Montiel-Cortes, 849 F.3d 221,
228 (5th Cir. 2017), cert. denied, 137 S. Ct. 2251 (2017).

          We agree with the Tenth Circuit that Hobbs Act robbery reaches conduct that falls
outside of generic robbery. At a minimum, the lack of an immediacy requirement renders the
statute broader than generic robbery, see Montiel-Cortes, 849 F.3d at 228, and the Government
concedes as much. We also find persuasive the Ninth and Tenth Circuits’ conclusion that threats
to property alone—whether immediate or future—do not necessarily create a danger to the
person.     See Edling, 895 F.3d at 1156–57; O’Connor, 874 F.3d at 1155; Becerril-Lopez,
541 F.3d at 890–91. Because the statute plainly criminalizes the “misappropriation of property
under circumstances” that do not involve “immediate danger to the person,” we join the Tenth
Circuit in holding that Hobbs Act robbery is broader than, and therefore not a categorical match
with, generic robbery. Yates, 866 F.3d at 734 (citation omitted); see also O’Connor, 874 F.3d at
1154 (“Hobbs Act robbery reaches conduct directed at ‘property’ because the statute specifically
says so. We cannot ignore the statutory text and construct a narrower statute than the plain
language supports.” (citation omitted)); United States v. Lara, 590 F. App’x 574, 584 (6th Cir.
2014) (concluding that the court does “not need to abandon the plain meaning of the statute” and,
where the meaning of the statute is “plain,” the defendant need not provide a case to demonstrate
a realistic probability that the statute is broader than the generic offense).

          This conclusion, however, does not end our analysis; we must next determine whether
Hobbs Act robbery is a categorical match with the enumerated offense of extortion.

                        b. Extortion

          We first must define extortion.      The Supreme Court defines generic extortion as
“obtaining something of value from another with his consent induced by the wrongful use of
force, fear, or threats.” Scheidler v. Nat’l Org. for Women, Inc., 537 U.S. 393, 409 (2003)
(citation omitted); see also United States v. Nardello, 393 U.S. 286, 290, 296 (1969). Courts
have generally interpreted “wrongful use of force, fear, or threats” to include threats against
property and wrongful threats to reputation. See, e.g., Nardello, 393 U.S. at 295–96 (holding
 No. 17-1879                            United States v. Camp                                 Page 11


that extortion encompassed threats to expose sexual orientation); United States v. Castillo,
811 F.3d 342, 346–47 (10th Cir. 2015) (noting that, pursuant to the majority view, “the unlawful
taking of property of another by threats to property falls within the definition of extortion”).
Thus, even if a robbery statute is broader than generic robbery, it may be a categorical match
with generic extortion. See Montiel-Cortes, 849 F.3d at 229; Castillo, 811 F.3d at 347; Becerril-
Lopez, 541 F.3d at 891–92.

        The career offender guideline has, however, recently been amended to include a
definition of extortion. See USSG § 4B1.2, comment. (n.1). We look to that definition rather
than a generic definition. See Sanbria-Bueno, 549 F. App’x at 438–39; see also O’Connor,
874 F.3d at 1156 (“We need not derive a generic definition of extortion because the Guidelines
provide the applicable definition in Amendment 798.”). The Guidelines define extortion as
“obtaining something of value from another by the wrongful use of (A) force, (B) fear of
physical injury, or (C) threat of physical injury.”         USSG § 4B1.2, comment. (n.1).          The
Sentencing Commission has explained what it intended to accomplish by changing the
definition:

        Consistent with the Commission’s goal of focusing the career offender and related
        enhancements on the most dangerous offenders, the amendment narrows the
        generic definition of extortion by limiting the offense to those having an element
        of force or an element of fear or threats “of physical injury,” as opposed to non-
        violent threats such as injury to reputation.

Reason for Amendment 798 at 131. The Commission did not add an immediacy requirement, so
future threats can still constitute extortion under the Guidelines definition. The Commission did
not define “force” or “physical injury,” so while the amendment was clearly intended to narrow
the generic definition by excluding reputational threats, it is less obvious whether force against
or threats to property are still included.

        Although reasonable arguments in support of both interpretations exist, we agree with the
Ninth Circuit that the “most natural reading of the text of the definition, particularly its reference
to ‘physical injury,’” is that it requires that the “wrongful use of force, fear, or threats be directed
against the person of another, not property.” Edling, 895 F.3d at 1157. The term “physical
injury” typically means “bodily injury,” which in turn is defined as “[p]hysical damage to a
 No. 17-1879                           United States v. Camp                               Page 12


person’s body.” Injury, Black’s Law Dictionary (10th ed. 2014). The Guidelines’ use of the
phrase lends support to this interpretation. The Guidelines do not use “physical injury” to mean
injury to property; instead, they refer to property “damage” or “destruction.” See, e.g., USSG
§ 2C1.1(c)(3) (providing a sentencing enhancement if the offense involved “a threat of physical
injury or property destruction” (emphasis added)). Although they use “bodily injury” more
frequently, the Guidelines do use “physical injury” to mean bodily injury. See, e.g., id.; id.
§ 5K2.2, p.s. (“Physical Injury”) (providing an enhancement when “significant physical injury”
results and tying the enhancement to the degree of injury suffered by the “victim”).
Additionally, the Commission’s stated goal of focusing career offender enhancements on the
“most dangerous offenders”—both by narrowing the definition of extortion and by removing
burglary as an enumerated offense, in part because burglaries “rarely result in physical
violence”—further supports an interpretation that the new extortion definition excludes injury to
property. Reason for Amendment 798 at 129–31.

       The Government’s counterarguments do not overcome these textual clues. It is true that
generic extortion and most state extortion statutes include threats to property. See Castillo,
811 F.3d at 346–47. Some extortion statutes were originally enacted to “fill gaps left by robbery
statutes” and “to provide a remedy for victims whose property was misappropriated by threats to
property or reputation.” O’Connor, 874 F.3d at 1157. But in explaining the new definition, the
Commission departed from that historical practice by expressly excluding “non-violent threats
such as injury to reputation.” Reason for Amendment 798 at 131. That the Commission did not
mention threats to property might suggest that it did not intend to exclude them. See United
States v. Johnson, No. 3:16-CV-01067-JO-1, 2017 WL 4082823, at *3 (D. Or. Sept. 15, 2017);
see also O’Connor, 874 F.3d at 1157 (noting that, in some other provisions, “the Commission
has limited the scope of injury to a person . . . by saying so explicitly”). But the phrase “such as”
might also imply that the Commission intended to exclude other types of “non-violent threats.”
In that case, the lack of an explicit reference to threats to property could suggest an intention to
exclude them. See United States v. Jonas, No. 3:17-CR-00050-HZ, 2018 WL 1448555, at *8
(D. Or. Mar. 23, 2018) (“If the Sentencing Commission had meant for the new, amended
definition of ‘extortion’ to include threats to property when it referred to ‘physical injury,’ it
would have made its intent clear as it has in other provisions. . . . [By] omitt[ing] an express
 No. 17-1879                            United States v. Camp                             Page 13


reference to property (or other language consistent with such an express reference), [the
Commission] meant . . . to exclude threats to property.” (citations omitted)).

          We therefore hold that Guidelines extortion does not include threats against property and,
as a result, Hobbs Act robbery—which plainly does—is not a categorical match with Guidelines
extortion. See O’Connor, 874 F.3d at 1158; see also Edling, 895 F.3d at 1157–58 (holding that
Nevada’s robbery statute, which is substantially similar to Hobbs Act robbery, is not a
categorical match with either generic robbery or Guidelines extortion and is not a crime of
violence under the Guidelines).

          Because Hobbs Act robbery criminalizes conduct that extends beyond both generic
robbery and Guidelines extortion, it is not a crime of violence under the enumerated offense
clause.

                                        III. CONCLUSION

          For the above reasons, we join the Tenth Circuit in holding that Hobbs Act robbery is not
a crime of violence under the Guidelines. As our binding precedent makes clear, Hobbs Act
robbery is a crime of violence under § 924(c)’s use-of-force clause. We therefore AFFIRM
Camp’s conviction, VACATE his sentence, and REMAND to the district court to resentence
Camp in accordance with this opinion.